DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Additionally, the phrase “optionally” similarly makes it unclear whether the limitations following the phrase are intended as part of the claimed invention.  For purposes of examination, limitations after “such as” and “optionally” are not considered required by the claim.  Claims 2–12 and 16 depend from Claim 1, and inherit the deficiencies.  Further, Claims 2, 4, and 5 recite additional instances of “optionally”, and are similarly rejected and interpreted as not requiring the “optional” features.
Regarding Claim 2, it is unclear whether the limitation “a spacer” is related to the previously introduced “at least one spacer.”
Regarding Claim 3, the phrase “and/or” makes it unclear whether the limitations following the phrase are intended as part of the claimed invention.  For purposes of examination, the term “and/or” is interpreted as “or”.
Regarding Claim 3, “the step of curving the optical device” lacks antecedent basis.
Regarding Claim 6, “the step of forming the first optically transparent electrode on the first optically transparent layer” lacks antecedent basis.
Regarding Claim 11, “the step of stacking a first and a second optical device” lacks antecedent basis.
Regarding Claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, limitations after “such as” are not considered required by the claim.  Claims 13–15 and 17–19 depend from Claim 12, and inherit the deficiency.
Regarding Claim 13, the introductory phrase “Optical device as claimed . . .” should be “The optical device as claimed . . .” for consistency with the remaining claims.
Regarding Claim 13, it is unclear whether the limitation “a spacer” is related to the previously introduced “at least one spacer.”
Regarding Claim 16, it is unclear what is being claimed.  Claim 16 purports to depend from Claim 1 as “[t]he optical device as claimed in claim 1”; however, Claim 1 is a method claim.  In its present form, it is unclear what Claim 16 actually recites, because a device according to Claim 1, formed by the method of Claim 1, would appear to be the same as what is recited in Claim 1, in which case Claim 16 is redundant, and does not further limit Claim 1.  In view of the substantial lack of clarity, Claim 16 cannot be substantively examined at this time.
Appropriate clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–8, 11–15, and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0037202 to Ando et al. in view of “A review of roll-to-roll nanoimprint lithography” by Kooy et al. (cited in Applicant’s April 16, 2021 IDS, including a copy provided by Applicant).
Regarding Claim 1, Ando discloses (e.g., Figs. 4 and 7–10, and their corresponding description) a method of manufacturing an optical device comprising a pair of a first and second optically transparent electrode layers 111/121 at opposite sides of a cavity filled with liquid crystalline material 130, said cavity being laterally enclosed by a border 140/150, wherein said first and second optically transparent electrode are respectively present on a first and a second optically transparent layer 110/120, which first optically transparent electrode is positioned such that a diffractive optical element 116 comprising a diffractive structure such as a blazed grating, a Fresnel lens or a Fresnel axicon is between the first optically transparent layer and the first optically transparent electrode (e.g., Fig. 4), wherein at least one spacer 141 is present between the diffractive optical element and the second optically transparent layer (Fig. 4), which method comprising: providing the first optically transparent layer (e.g., Fig. 8(a)); forming by imprint on the first optically transparent layer the optical diffractive element (Fig. 8), which optical diffractive element is arranged at an inside of said border (e.g., Fig. 10), said border therewith enclosing the optical diffractive element (Fig. 10(b)); applying an adhesive 216 so as to constitute at least an upper part of the border (e.g., paragraph [0110]), wherein an inner edge of the adhesive is in direct contact with the cavity (Fig. 4; Fig. 10); providing the second optically transparent layer such that the second optically transparent layer closes the cavity (Fig. 10), and wherein the second optically transparent layer on which the second optically transparent electrode layer is formed, is attached to the adhesive (Fig. 10); filling the cavity with the liquid crystalline material (Figs. 9 and 10); and sealing the cavity (Figs. 9 and 10).
As noted above, Ando discloses that the first optically transparent electrode 111 is positioned such that the Fresnel lens 116 is between the first optically transparent layer 110 and the first optically transparent electrode, not specifically the order claimed of the first optically transparent electrode being positioned between the first optically transparent layer and the Fresnel lens (diffractive optical element).
However, this difference amounts to a reversal of parts, which would have been obvious where such a reversal would still operate in the same manner (generating a voltage differential across the liquid crystal to control light modulation and lens formation, e.g., MPEP § 2144.04(VI)), and also, if the device of Ando is flipped upside down (that is, viewed in another direction), the elements of Ando may be relabeled in the claimed order.
Ando also does not explicitly disclose that the forming by imprint on the first optically transparent layer the optical diffractive element includes a nanoimprint method and also nanoimprinting the at least one spacer.
Kooy teaches an appropriate imprinting method as nanoimprinting which achieves low cost and high throughput (e.g., Abstract).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Ando such that the forming by imprint on the first optically transparent layer the optical diffractive element includes a nanoimprint method and also nanoimprinting the at least one spacer, as suggested by Kooy, as an appropriate imprinting method, and to achieve low cost and high throughput.
Regarding Claim 2, the combination of Ando and Kooy would have rendered obvious forming by nanoimprint on the first optically transparent layer the optical diffractive element, the at least one spacer and optionally, a bottom part of the border, so that a first substrate containing the first optical transparent layer and the first optical transparent electrode, and a second substrate containing the second optical transparent layer and the second optical transparent electrode, are at a fixed distance set by a stack of a spacer on top of the diffractive optical element (e.g., Figs. 4 and 8–10 of Ando; paragraph [0089]).
Regarding Claim 3, the combination of Ando and Kooy would have rendered obvious the further step of curving the optical device by a thermoforming process and/or wherein the optically transparent layer is an optically transparent thermoplastic layer (e.g., Fig. 13 of Ando).
Regarding Claim 4, the combination of Ando and Kooy would have rendered obvious wherein the step of forming by nanoimprint comprises applying a layer of a material composition on the first optically transparent layer, and nanoimprinting the at least one spacer, the optical diffractive element and the said bottom part of the border in said layer, wherein submicron grooves are optionally formed in a surface of the optical diffractive element during the nanoimprint step, which submicron grooves being configured as an alignment layer for the liquid crystalline material, wherein a conformal alignment layer is optionally deposited so as to cover at least part of the grooves (e.g., Fig. 8 of Ando).
Regarding Claim 5, the combination of Ando and Kooy would have rendered obvious wherein the bottom part of the border comprises additional spacers, wherein, optionally, the at least one spacer and the additional spacers each have a height, which heights are tuned to have a same top level with respect to the first optically transparent layer (e.g., Figs. 4 and 8–10 of Ando; paragraph [0089]; also note that the bottom part of the border appears optional in Claim 1, thus, if not present, Claim 5 does not appear to further narrow Claim 1).
Regarding Claim 6, the combination of Ando and Kooy would have rendered obvious the further step of forming the first optically transparent electrode on the first optically transparent layer (e.g., Fig. 9 of Ando).
Regarding Claim 7, the combination of Ando and Kooy would have rendered obvious wherein the liquid crystalline material is provided to the cavity before the second optically transparent layer closes the cavity (e.g., Figs. 9 and 10 of Ando).
Regarding Claim 8, the combination of Ando and Kooy would have rendered obvious wherein use is made of a One Drop fill process, comprising the steps of: dispensing a volume of the liquid crystalline material into the cavity, said dispensed volume matching a volume of the cavity; dispensing the adhesive; and providing the second optically transparent layer by a vacuum lamination process (e.g., Figs. 9 and 10 of Ando).
Regarding Claim 11, the combination of Ando and Kooy would have rendered obvious the further step of stacking a first and a second optical device prior to any thermoforming (e.g., Figs. 13 and 31 of Ando).

Regarding Claim 12, Ando discloses (e.g., Figs. 4 and 7–10, and their corresponding description) an optical device comprising a pair of a first and second optically transparent electrode layers 111/121 at opposite sides of a sealed cavity filled with liquid crystalline material 130, said cavity being laterally enclosed by a border 140/150, wherein said first and second optically transparent electrode are respectively present on a first and a second optically transparent layer 110/120, which first optically transparent electrode is positioned in between the first optically transparent layer and a diffractive optical element 116 comprising a diffractive structure such as a blazed grating, a Fresnel lens or a Fresnel axicon (Fig. 4), wherein at least one spacer 141 is present between the diffractive optical element and the second optically transparent layer (Fig. 4), which diffractive element is laterally enclosed by said border (Figs. 4 and 10), wherein: said diffractive element, the at least one spacer and a bottom part of said border are present in a layer that is patterned by imprinting and is present on the first optically transparent layer (Fig. 8), and an upper part of said border comprises an adhesive 216 that is in direct contact with the cavity (e.g., paragraph [0110] and Figs. 4 and 10), wherein the second optically transparent layer closes the cavity (Fig. 10), and wherein the second optically transparent layer on which the second optically transparent electrode layer is formed, is attached to the adhesive (Fig. 10).
Ando does not explicitly disclose that the “patterned by imprinting” includes “patterned by nanoimprinting”. 
Kooy teaches an appropriate imprinting method as nanoimprinting which achieves low cost and high throughput (e.g., Abstract).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Ando such that the patterning by imprinting includes patterning by nanoimprinting, as suggested by Kooy, as an appropriate imprinting method, and to achieve low cost and high throughput.
Regarding Claim 13, the combination of Ando and Kooy would have rendered obvious a first substrate containing the first optical transparent layer and the first optical transparent electrode (e.g., Fig. 4 of Ando, including the listed features), and a second substrate containing the second optical transparent layer and the second optical transparent electrode (e.g., Fig. 4 of Ando, including the listed features), wherein the first and second substrate are at a fixed distance set by a stack of a spacer on top of the diffractive structure on the diffractive optical element (e.g., Figs. 4 and 8–10 of Ando; paragraph [0089]).
Regarding Claim 14, the combination of Ando and Kooy would have rendered obvious wherein the bottom part of the spacer comprises additional spacers, wherein the at least one spacer and the additional spacers each have a height, which heights are tuned to have a same top level with respect to the first optically transparent layer (e.g., Figs. 4 and 8–10 of Ando; paragraph [0089]).
Regarding Claim 15, the combination of Ando and Kooy would have rendered obvious wherein the optically transparent layer is an optically transparent thermoplastic layer (paragraph [0147] of Ando, polycarbonate is a thermoplastic).
Regarding Claim 17, the combination of Ando and Kooy would have rendered obvious wherein the optical device is thermoformed and provided with a predetermined curvature (e.g., Fig. 13 of Ando).
Regarding Claim 18, the combination of Ando and Kooy would have rendered obvious a stack of a first and a second optical device (e.g., Fig. 31 of Ando).
Regarding Claim 19, the combination of Ando and Kooy would have rendered obvious wherein said stack is thermoformed and provided with a predetermined curvature (e.g., Fig. 13 of Ando).



Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ando and Kooy, in view of U.S. Patent Application Publication No. 2009/0109376 to Suemasu et al.
Regarding Claim 9, Ando teaches use of capillary action to fill materials, but not specifically the liquid crystal (e.g., paragraph [0110]).
Suemasu discloses a manufacturing method of a liquid crystal display, and teaches as a suitable method for filling the liquid crystal forming a channel in at least an upper part of the border and extending through the border into the cavity, and wherein the liquid crystalline material is provided after that the cavity is closed with the second optically transparent layer (e.g., paragraphs [0255]–[0257]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Ando and Kooy such that a channel is formed in at least an upper part of the border and extending through the border into the cavity, and wherein the liquid crystalline material is provided after that the cavity is closed with the second optically transparent layer, as suggested by Suemasu as a suitable alternative achieving similar results as the filling method taught by Ando (e.g., MPEP §§ 2144.06 and 2144.07).
Regarding Claim 10, the combination of Ando, Kooy, and Suemasu would have rendered obvious wherein the channel is formed when nanoimprinting the border (where the combination of Ando and Kooy suggests nanoimprinting, and using the same method at the same time would have been an obvious choice to achieve manufacturing efficiencies by reducing the number and complexity of steps required).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871